

116 HR 7503 IH: No Reward for Inciting Organized Turmoil Act of 2020
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7503IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Bishop of North Carolina (for himself, Mr. Norman, Mr. Budd, Mr. Gaetz, Mr. Gosar, Mr. Gibbs, and Mr. Brooks of Alabama) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide enhanced penalties for assaulting a law enforcement officer while engaging in a riot, and for other purposes.1.Short titleThis Act may be cited as the No Reward for Inciting Organized Turmoil Act of 2020 or the No RIOT Act of 2020.2.Assaulting a law enforcement officer while engaging in a riotSection 2101 of title 18, United States Code, is amended—(1)in subsection (a), by inserting after radio, the following: the internet (including, but not limited to, email and social media),;(2)in subsection (b), by inserting after radio, the following: the internet (including, but not limited to, email and social media),; and(3)by adding at the end the following:(g)Whoever forcibly assaults a Federal, State, or local law enforcement officer in the course of an offense under this section shall be, in addition to any term of imprisonment imposed under subsection (a)—(1)where the acts in violation of this subsection constitute only simple assault, be imprisoned not more than one year;(2)where such acts involve physical contact with the victim of that assault, be imprisoned not more than 8 years, or both; (3)where such acts involve the use of a deadly or dangerous weapon (including a weapon intended to cause death or danger but that fails to do so by reason of a defective component) or inflict bodily injury, shall be fined under this title or imprisoned not more than 20 years; or(4)where such acts cause death— (A)in the case of murder, as provided under section 1111; or (B)in the case of manslaughter, as provided under section 1112. .3.Racketeering activitySection 1961(1)(B) of title 18, United States Code, is amended by inserting after section 831 (relating to nuclear materials), the following: , section 2101 (relating to riots), section 1369 (relating to destruction of veterans' memorials),. 